Citation Nr: 1028374	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-48 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from July 1988 to September 
1988 and from October 2003 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision in which the RO confirmed 
and continued a denial of service connection for sleep apnea.  

The Veteran testified in front of the undersigned Veterans Law 
Judge at a Board video-conference hearing in April 2010.  A copy 
of the transcript from that hearing has been reviewed and 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted.  

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in some cases lay evidence, of in- service 
occurrence or aggravation of a disease or injury; (3) and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the instant case there is medical evidence of current 
disability as the evidence of record shows that the Veteran has 
been diagnosed with sleep apnea.  In addition, the Veteran has 
provided lay testimony of in-service occurrence.  The claims file 
is void of any medical evidence of nexus between the Veteran's 
current sleep disability and his military service.  However, in 
considering the evidence showing a current diagnosis of sleep 
apnea and the Veteran's lay statements of a continuity of 
symptoms since his active service, a VA examination is necessary 
to obtain an opinion as to whether the Veteran's sleep apnea is 
related to his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

In addition, the Veteran has stated that he was serving in the 
National Guard when he was first diagnosed with sleep apnea in 
March 2006.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty training (ACDUTRA) or injury incurred or 
aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131. Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full- time duty as 
members of the Army National Guard or Air National Guard of any 
State.

The claims file does not contain the Veteran dates of service in 
the National Guard.  Thus, the Veteran's National Guard records 
must be obtained in order to determine the Veteran's ACDUTRA and 
INACDUTRA dates.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the North Carolina National 
Guard or any other appropriate sources to 
verify the Veteran's service, to 
particularly include personnel records 
verifying all of the Veteran's actual 
periods of ACDUTRA and INACDUTRA in the 
North Carolina National Guard.    

2.  After completing the above development, 
schedule the Veteran for a VA examination 
in order to determine the nature and 
etiology of his current sleep apnea.  Based 
on examination findings and a review of the 
claims file, the examiner should 
specifically express an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent chance or 
more) that any such disorder was incurred 
in or aggravated by the Veteran's period of 
active duty.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
set forth.  The examiner should take into 
consideration the Veteran's lay statements 
regarding sleep apnea symptoms in-service 
and should review the entire claims file, 
including the Veteran's service treatment 
records.  A complete rationale for any 
opinions should be provided. The report of 
the examination should be associated with 
the claims file.  

3.  After undertaking any additional notice 
or development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


